Case: 19-10521   Date Filed: 10/24/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10521
                        Non-Argument Calendar
                      ________________________

     D.C. Docket Nos. 5:18-cv-00195-RH-CJK; 5:14-cr-00017-RH-CJK-1



LOUIS REED, JR.,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 24, 2019)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
                 Case: 19-10521        Date Filed: 10/24/2019        Page: 2 of 5


       Louis Reed, Jr., a pro se federal prisoner who will serve a 13-month total

sentence for theft of government funds and making false statements, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate. On appeal, Reed

argues that the district court abused its discretion when, without first ordering an

evidentiary hearing, it denied his claims that his attorney rendered ineffective

assistance.1

       We review for abuse of discretion a district court’s denial of an evidentiary

hearing in a § 2255 proceeding. Rosin v. United States, 786 F.3d 873, 877 (11th Cir.

2015). A district court abuses its discretion if it applies an incorrect legal standard,

applies the law in an unreasonable or incorrect way, follows improper procedures in

making a determination, or clearly errs in making its factual findings.

Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014). “[I]n an

appeal brought by an unsuccessful habeas petitioner, appellate review is limited to

the issues specified in the COA.” Murray v. United States, 145 F.3d 1249, 1251

(11th Cir. 1998).




       1
         After the district court granted a certificate of appealability (“COA”) on the issue of
whether there should have been an evidentiary hearing on ineffective assistance of counsel, Reed
raised another issue: whether counsel was ineffective in failing to argue for a third-point reduction
for acceptance of responsibility, even though Reed’s offense level was less than 16. On appeal,
Reed attempted to fit this argument under the COA, but this argument falls beyond the COA’s
scope. See Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998). The argument was not
before the district court when it denied Reed’s § 2255 motion and issued the COA. We therefore
do not address the argument or consider expansion of the COA.
                                                 2
              Case: 19-10521      Date Filed: 10/24/2019   Page: 3 of 5


      The district court is not required to grant an evidentiary hearing in a § 2255

case where the files and records of the case conclusively show that the movant is

entitled to no relief. Rosin, 786 F.3d at 877. However, the district court should grant

an evidentiary hearing and rule on the merits of a movant’s claim if he alleges

reasonably specific, non-conclusory facts that, if true, would entitle him to relief.

Winthrop-Redin, 767 F.3d at 1216. Accordingly, the district court must accept as

true the movant’s specific factual allegations in determining whether he is entitled

to an evidentiary hearing. Griffith v. United States, 871 F.3d 1321, 1330 n.9 (11th

Cir. 2017). Nevertheless, an evidentiary hearing is unnecessary where the movant’s

allegations are affirmatively contradicted by the record, based on unsupported

generalization, or patently frivolous. Winthrop-Redin, 767 F.3d at 1216. Dismissal

is also appropriate where a movant has presented conclusory allegations unsupported

by specific factual assertions. Id.

      Generally, we analyze ineffective-assistance-of-counsel claims under

Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984), which requires an

attorney’s performance to fall below objective standards of reasonableness, and the

movant to show that the result of the proceeding would have been different had his

attorney acted properly. In a plea context, this requires the movant to demonstrate

that “there is a reasonable probability that, but for counsel’s errors, he would not




                                          3
               Case: 19-10521     Date Filed: 10/24/2019    Page: 4 of 5


have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474
U.S. 52, 59-60 (1985).

      Concerning the COA issue, Reed has failed to show that the district court

abused its discretion in refusing to grant him an evidentiary hearing on his

ineffective-assistance-of-counsel claim (relating to his claim for credit) because he

failed to allege specific facts showing he was entitled to relief. See Winthrop Redin,
767 F.3d at 1216. In his original § 2255 motion, and on appeal, Reed asserted that

his counsel misled him and falsely promised that he would receive credit in return

for pleading guilty. However, these assertions are plainly refuted by the record.

During the plea colloquy, Reed stated under oath that the plea agreement represented

his entire agreement with the government, there were no undisclosed promises not

contained in the plea agreement, and nobody made him any promises that caused

him to plead guilty, other than what was contained in the plea agreement.

Additionally, Reed acknowledged during the colloquy that he understood he could

not back out of his guilty plea if his counsel miscalculated his prison sentence.

Accordingly, his arguments that he was relying on the credit in pleading guilty

directly contradict that sworn testimony.

      Finally, Reed has failed to allege any facts, other than general assertions,

showing that he would have proceeded to trial had he not been misled. See Hill, 474
U.S. at 59. As the district court noted, Reed altogether failed to explain not receiving


                                            4
              Case: 19-10521    Date Filed: 10/24/2019   Page: 5 of 5


credit for his six months’ detention (during which he received state credit for

unrelated charges) would have made him plead not guilty in his federal case. Plus,

Reed failed to object to his consecutive state and federal sentences at sentencing.

Moreover, Reed only first raised his claim to credit nine months after entering his

guilty plea. In addition, logically, it makes little sense that knowing he would not

receive credit for the six months’ detention would have caused him to plead not

guilty, as Reed’s guideline sentence would have increased by five months, anyway,

had he not pled guilty.

      Here, the district court did not abuse its discretion in denying Reed’s § 2255

motion without first holding an evidentiary hearing. Accordingly, we affirm.

      AFFIRMED.




                                         5